REASONS FOR ALLOWANCE
Claims 1-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a power supply system, including: “a first switch having a first terminal connected to the first node and a second terminal connected to the DC-to-DC converter, and configured to couple the DC-to-DC converter to the first power liner, the first switch comprising a diode that is disposed to allow a current to flow toward the first power line; and a second switch having a third terminal connected to the DC-to-DC converter and the second terminal of the first switch and a fourth terminal connected to the second node, and configured to selectively couple the DC-to-DC converter to the second power line,” in combination with the remaining limitations of the claim.
With respect to independent claim 9, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a power supply system, including: “wherein the switching controller closes the first switch and opens the second switch when an estimated value of the load on the specific device is smaller than a first threshold, wherein the switching controller opens the first switch, closes the second switch, and switches the output capability of the DC-to-DC converter to the first capability when the estimated value of the load on the specific device is greater than or equal to the first threshold and smaller than a second threshold, and wherein the switching controller opens the first switch, closes the second switch, and switches the output capability of the DC-to-DC converter to the second capability when the estimated value of the load on the specific device is greater than or equal to the second threshold,” in combination with the remaining limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747